      Case: 1:20-cv-01652 Document #: 1 Filed: 03/06/20 Page 1 of 14 PageID #:1




                       IN THE UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

TAMARA KNIGHT,

                        Plaintiff,

                        v.
                                                  Case No.
BAXTER HEALTHCARE CORP., a
Delaware limited liability company,               PLAINTIFF DEMANDS TRIAL BY JURY

                        Defendant.


                     COMPLAINT AND DEMAND FOR JURY TRIAL

       Plaintiff Tamara Knight brings this Complaint and Demand for Jury Trial against

Defendant Baxter Healthcare Corp. (“Baxter”) for the harm it caused to Plaintiff as a result of its

emissions of toxic ethylene oxide. Plaintiff alleges as follows upon personal knowledge as to

herself and her own acts and experiences, and, upon information and belief as to all other

matters.

                                       INTRODUCTION

       1.      Baxter Healthcare operates an industrial medical sterilization plant in Mountain

Home, Arkansas. As part of its sterilization process, Baxter uses and emits ethylene oxide

(“EtO”).

       2.      While ethylene oxide has been classified as a human carcinogen since 1994, and

its carcinogenic and mutagenic properties have been well documented in studies since at least the

mid-1980s, Baxter disregarded ethylene oxide’s harmful properties and continues to release it

into the surrounding community—entirely unbeknownst to area residents and workers.
       Case: 1:20-cv-01652 Document #: 1 Filed: 03/06/20 Page 2 of 14 PageID #:2




        3.     Self-reported emission estimates from the Baxter facility indicates high levels of

ethylene oxide release. Baxter has released as much as 129,000 pounds of ethylene oxide in a

single year. While some EtO emissions are from controlled sources, the largest number of these

emission estimates are “fugitive emissions” that have been escaping, and continue to escape, the

facility.

        4.     As a result, and unbeknownst to them, individuals living and working near the

Baxter facility face some of the highest long-term cancer risks in the United States. These

individuals have been unknowingly inhaling ethylene oxide on a routine and continuous basis for

decades. Now they are suffering from a variety of cancers, reproductive issues, birth defects, and

other life-altering health effects from their continuous exposure to ethylene oxide.

                                             PARTIES

        5.     Plaintiff Tamara Knight is a natural person and a citizen of the State of Arkansas.

        6.     Defendant Baxter Healthcare, Corp. is a corporation organized and existing under

the laws of Delaware with its principal place of business located at One Baxter Parkway,

Deerfield, Illinois 60015.

                                 JURISDICTION AND VENUE

        7.     This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C. §

1332(a) because (i) the parties are citizens of different states, (ii) and the amount in controversy

exceeds $75,000.

        8.     This Court has personal jurisdiction over Defendant because it is registered to do

business in this District and carries on a continuous and systematic part of its business

throughout this District.

        9.     Venue is proper because Defendant resides in this District.


                                                  2
      Case: 1:20-cv-01652 Document #: 1 Filed: 03/06/20 Page 3 of 14 PageID #:3




                                  FACTUAL ALLEGATIONS

I.     Brief Overview of the Ethylene Oxide Industry

       10.     Ethylene oxide, or EtO, is an odorless and colorless flammable gas at room

temperature that is produced in large volumes for industrial uses.

       11.     Commercial medical equipment sterilizers use the ethylene oxide in their

sterilization process for over 20 billion health care products every year in the United States. The

EtO sterilization process begins by placing medical equipment in a gas chamber. After air is

pumped out of the room, ethylene oxide is introduced and allowed to diffuse into the products

for several hours. Once the medical equipment is sterilized, the ethylene oxide is pumped out of

the chamber and the remaining EtO is allowed to slowly dissipate.

       12.     Since at least 1978, Defendant Baxter has used, and continues to use, EtO in its

industrial medical device sterilization process.

       13.     Through its industrial processes, Baxter emits EtO into the air allowing it to

disburse and be carried by wind throughout the area surrounding its facility.

       14.     As such, local residents and workers in the area have unknowingly been exposed

to carcinogenic ethylene oxide for decades all while Baxter knew, or should have known, that

EtO is dangerous, toxic, carcinogenic, mutagenic, and the cause of various illnesses.

II.    Health Effects of Ethylene Oxide Exposure

       15.     Ethylene oxide is an odorless, colorless, gas that is dangerous, toxic, carcinogenic,

and mutagenic. EtO is highly reactive, readily taken up by the lungs, efficiently absorbed into the

blood stream, and easily distributed throughout the human body. Its deleterious properties have

been widely known for decades.




                                                   3
      Case: 1:20-cv-01652 Document #: 1 Filed: 03/06/20 Page 4 of 14 PageID #:4




       16.     In a 1977 article, the National Institute of Occupational Safety and Health

(“NIOSH”) concluded that occupational exposure to ethylene oxide may increase the frequency

of genetic mutations in humans. The NIOSH report also raised concerns about the potential

carcinogenicity of ethylene oxide.

       17.     In 1981, the NIOSH released a subsequent report which recommended that EtO

be regarded in the workplace as a potential occupational carcinogen. The NIOSH based its

recommendation on new evidence of EtO’s carcinogenic, mutagenic, and reproductive hazards

including studies demonstrating that EtO induced cancer in experimental animals. Specifically,

the studies showed an increase in instances of leukemia in line with increases of EtO

concentrations, in addition to other adverse effects on reproductive health. An epidemiological

investigation of Swedish workers exposed to EtO also revealed increased incidences of leukemia

and other cancers.

       18.     In 1985, the U.S. Department of Health and Human Services published the Fourth

Annual Report on Carcinogens and classified EtO as reasonably anticipated to be a human

carcinogen.

       19.     In the early 1990s, the NIOSH published the largest and most informative

epidemiological study of ethylene oxide. The study analyzed over 18,000 employees working

with EtO at fourteen different industrial facilities sterilizing medical equipment and food spices.

The study found sufficient evidence to support a causal link between exposure to ethylene oxide

and increased mortality from lymphatic and hematopoietic cancers. Follow-up studies have

additionally demonstrated an association between EtO exposure and breast cancer.

       20.      In 1994, as a result of these findings, the World Health Organization (“WHO”)

listed EtO as a Group 1 human carcinogen––the agency’s highest risk classification––finding



                                                 4
      Case: 1:20-cv-01652 Document #: 1 Filed: 03/06/20 Page 5 of 14 PageID #:5




ethylene oxide to be carcinogenic to humans. In 2000, following suit, the U.S. Department of

Health and Human Services reclassified EtO to “known to be a human carcinogen.” In 2016, the

EPA’s Integrated Risk Information System similarly reclassified EtO as carcinogenic to humans,

and increased––by a multiple of thirty––its estimate of EtO’s cancer potency.

       21.     Exposure to ethylene oxide has been widely studied and its negative health effects

well documented. Presently, there is evidence linking ethylene oxide exposure to increased risk

of lymphohematopoietic cancers such as non-Hodgkin’s lymphoma, myeloma, and lymphocytic

leukemia; breast cancer; tumors in the lungs, uterus, and the brain; and reproductive and

developmental impairments including increased rate of miscarriages and infertility.

       22.     Most recently, the Illinois Department of Public Health (“IDPH”) conducted an

assessment of cancer rates in the population surrounding the Sterigenics facility in Willowbrook,

Illinois, which has been using and emitting EtO in its industrial sterilization process since 1984.

The findings reaffirm the decades of studies on EtO exposure. The IDPH found elevated cases

of:

       §       Hodgkin’s lymphoma;

       §       Pediatric lymphoma;

       §       Breast cancer;

       §       Prostate cancer;

       §       Pancreatic cancer;

       §       Ovarian cancer; and

       §       Bladder cancer.




                                                 5
       Case: 1:20-cv-01652 Document #: 1 Filed: 03/06/20 Page 6 of 14 PageID #:6




        23.      Worst of all, ethylene oxide exposure affects the most vulnerable members of the

population. The EPA states that “for a single year of exposure to ethylene oxide, the cancer risk

is greater for children than for adults. That is because ethylene oxide can damage DNA.”

III.    Baxter Emits Harmful Ethylene Oxide

        a.       The U.S. EPA Estimates High Risks of Cancer in Mountain Home

        24.      On August 22, 2018, the U.S. Environmental Protection Agency (“U.S. EPA”)

released the 2014 National Air Toxics Assessment (“NATA”)––a screening tool that estimates

cancer risks based on emission data in 76,727 census tracts across the United States.

        25.      The 2014 NATA identified the tract where the Baxter facility is located in

Mountain Home (05005950300) as having a potential cancer risk of 84 per one million from

exposure to air toxics.

        26.      The U.S. EPA “considers any exposure, however small, to a carcinogen to create

some cancer risk.”

        27.      The U.S. EPA estimates the lifetime risk of developing cancer due to air toxics in

in the census tract in which the Baxter facility is located to be almost three times higher than the

average national cancer risk across the U.S. population.

        b.       The U.S. EPA’s Cancer Risks are Understated

        28.      While the 2014 NATA reveals shockingly high risks of cancer surrounding the

Baxter facility, these risks are understated.

        29.      The U.S. EPA warns that the NATA is only a screening tool that local

municipalities can use in order to further investigate emission sources and potential public health

risks. It notes several NATA shortcomings such as the lack of direct measurements of pollutants

and data gaps.



                                                  6
Case: 1:20-cv-01652 Document #: 1 Filed: 03/06/20 Page 7 of 14 PageID #:7
     Case: 1:20-cv-01652 Document #: 1 Filed: 03/06/20 Page 8 of 14 PageID #:8




 Year                            Fugitive Emissions                Stack Emissions
                                 (in lbs)                          (in lbs)
 1987                            1,278                             127,7792
 1988                            900                               96,100
 1989                            1,100                             100,000
 1990                            1,300                             110,000
 1991                            7,400                             1,500
 1992                            9,000                             2,000
 1993                            9,000                             2,000
 1994                            8,000                             2,000
 1995                            21,000                            2,000
 1996                            20,000                            1,000
 1997                            22,000                            1,600
 1998                            22,000                            300
 1999                            21,000                            400
 2000                            0                                 2,000
 2001                            0                                 1,700
 2002                            250                               1,700
 2003                            40                                1,700
 2004                            250                               1,700
 2005                            250                               467
 2006                            250                               386
 2007                            250                               400
 2008                            250                               450
 2009                            250                               470
 2010                            250                               510
 2011                            250                               550
 2012                            250                               580
 2013                            250                               700
 2014                            250                               700
 2015                            250                               4,626
 2016                            49                                4,903
 2017                            50                                4,963
 2018                            49                                4,862

(Figure 4)

        34.   In the early 2000s, Baxter consistently emitted over 2,000 pounds of EtO. And,

since 2015, and until the present, Baxter has emitted nearly 5,000 pounds of EtO. These reported

emissions, however, are overshadowed by Baxter’s emissions in previous years. For example, in




                                               8
      Case: 1:20-cv-01652 Document #: 1 Filed: 03/06/20 Page 9 of 14 PageID #:9




1987 Baxter emitted over 129,000 pounds of EtO; over 97,000 pounds in 1988; over 101,000

pounds in 1989; and over 111,000 pounds in 1990.

       35.     A significant portion of Baxter’s emissions include fugitive emissions from

leaking valves and other equipment. These reported emissions are only based on estimates due to

their elusive nature.

       36.     Moreover, Baxter has recently suspended its sterilization operation at the

Mountain Home facility due to permit violations. According to Lauren Russ, a Baxter

spokesperson, a test recently showed that EtO releases from the facility exceeded “the daily

emission limit that is indicated in our air permit.”


                           FACTS SPECIFIC TO PLAINTIFF KNIGHT

       37.     Plaintiff Tamara Knight moved to Mountain Home, Arkansas in 1977 at the age

of six and has since resided less than half a mile from the Baxter facility and as far as four miles

during that time.

       38.     Tamara consistently and without any knowledge that she was doing so, inhaled

ethylene oxide in and around her home, and in the areas surrounding the Baxter facility.

       39.     As a result of this exposure, Tamara was diagnosed with breast cancer in 2008.

       40.     At the time of her diagnosis, Tamara did not have notice that her medical

condition was caused by the Defendant’s emissions of ethylene oxide.

                                               COUNT I
                                              Negligence
                        (On Behalf of Plaintiff and Against Defendant Baxter)

       41.     Plaintiff incorporates the foregoing allegations as if fully set forth herein.

       42.     At all times relevant, Defendant owed a duty to exercise reasonable care in the

operation of its facility, including the emission of EtO.


                                                  9
     Case: 1:20-cv-01652 Document #: 1 Filed: 03/06/20 Page 10 of 14 PageID #:10




        43.    Notwithstanding its duty, Defendant breached its duty in one or more of the

following ways:

               a.     Emitting dangerous volumes of EtO into the air from its facility;

               b.     Disregarding safe methods to adequately control EtO emissions from its
                      facility;

               c.     Failing to control and report fugitive emissions of EtO;

               d.     Failing to warn or advise those who live or work in the community, that
                      they were being exposed to EtO; and

               e.     Subjecting those who live and work nearby its facility to an elevated
                      cancer risk.

        44.    As a proximate result of one of the aforesaid negligent acts or omissions, Plaintiff

Tamara Knight suffered injuries of a personal and pecuniary nature.

                                          COUNT II
                                Willful and Wanton Conduct
                    (On Behalf of Plaintiff and Against Defendant Baxter)

        45.    Plaintiff incorporates the foregoing allegations as if fully set forth herein.

        46.    At all times relevant, Defendant owed a duty to refrain from willful and wanton

Conduct and/or conduct which exhibited an indifference and/or conscious disregard to the health,

safety, and well-being of Plaintiff and those living and working in the area surrounding its

facility.

        47.    Notwithstanding its duty, Defendant breached its duty in one or more of the

following ways:

               a.     Emitting dangerous volumes of EtO into the air from its facility;

               b.     Disregarding safe methods to adequately control EtO emissions from its
                      facility;

               c.     Failing to control and report fugitive emissions of EtO;

                                                 10
    Case: 1:20-cv-01652 Document #: 1 Filed: 03/06/20 Page 11 of 14 PageID #:11




               d.      Failing to warn or advise those who live or work in the community, that
                       they were being exposed to EtO; and

               e.      Subjecting those who live and work nearby its facility to an elevated
                       cancer risk.

       48.     As a proximate result of Defendant’s willful and wanton acts or omissions,

Plaintiff Tamara Knight suffered injuries of a personal and pecuniary nature.

                                         COUNT III
                                           Nuisance
                    (On Behalf of Plaintiff and Against Defendant Baxter)

       49.     Plaintiff incorporates the foregoing allegations as if fully set forth herein.

       50.     The right of enjoyment of private property is an absolute right of every citizen.

       51.     Defendant knew EtO to be hazardous and harmful to humans.

       52.     Defendant knew or should have known that the levels of EtO gas emitted from its

facility would have a toxic, poisonous, and deleterious effect upon the health, safety, and well-

being of people living and working in the community.

       53.     Defendant knew or should have known that the levels of EtO gas emitting from its

facility would have a toxic, poisonous, and deleterious effect upon the health, safety, and well-

being of persons breathing it.

       54.     Defendant’s operation, maintenance, and use of its sterilizing facility caused those

who live and work in the area surrounding its facility to breathe air containing high levels of EtO

on a routine and constant basis, causing a substantially elevated risk of cancer.

       55.     Defendant’s emissions of carcinogenic EtO interfere with Plaintiff’s enjoyment of

property and cause hurt, inconvenience, or damage to Plaintiff.




                                                 11
       Case: 1:20-cv-01652 Document #: 1 Filed: 03/06/20 Page 12 of 14 PageID #:12




         56.   As a proximate result of the Defendant’s operation, maintenance, and use of its

sterilizing facility, Plaintiff’s right to breathe clean air without dangerous levels of carcinogens

such as EtO was eliminated and/or severely diminished.

         57.   As a proximate result of Defendant’s operation, maintenance, and use of its

sterilizing facility, EtO continuously invaded and contaminated the areas surrounding its facility,

including Plaintiff’s residence.

         58.   As a proximate result of Defendant’s use and emission of EtO, Plaintiff was

exposed to and inhaled great amounts of EtO.

         59.   As a proximate result of Defendant’s use and emission of EtO, Plaintiff sustained

and will continue to sustain severe and permanent damage to her health due to the emission of

EtO.

         60.   As a proximate result of Plaintiff’s inhalation of EtO from Defendant’s facility,

Plaintiff Tamara Knight suffered injuries of a personal and pecuniary nature.

                                          COUNT IV
                          Ultrahazardous Activity/Strict Liability
                    (On Behalf of Plaintiff and Against Defendant Baxter)

         61.   Plaintiff incorporates the foregoing allegations as if fully set forth herein.

         62.   Defendant’s use and emission of EtO from its medical sterilization facility

constitutes an ultrahazardous activity.

         63.   Defendant’s use and emission of EtO created a high degree of risk to those who

live and work in and the surrounding area. Further, the likelihood of cancer caused by

Defendant’s use and emission of EtO is significantly higher the level of acceptable risk.

         64.   Defendant’s use and emission of EtO is especially inappropriate given the densely

populated residential and commercial area in which its facility is located.



                                                  12
    Case: 1:20-cv-01652 Document #: 1 Filed: 03/06/20 Page 13 of 14 PageID #:13




       65.      The activities, as conducted by Defendant are exceedingly dangerous and offer

little to no value to the surrounding community.

       66.      Because Defendant’s activities are ultrahazardous, it is strictly liable for any

injuries proximately resulting therefrom.

       67.      As a direct and proximate result of Defendant’s ultrahazardous activities, Plaintiff

was exposed to and inhaled great amounts of EtO.

       68.      As a proximate result of Plaintiff’s inhalation of EtO from Defendant’s facility,

Plaintiff suffered injuries of a personal and pecuniary nature.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff Tamara Knight requests that the Court enter judgment in her

favor and against Defendant as follows:

             a. An award of damages, including nominal and compensatory damages, as allowed

                by law and in an amount to be determined;

             b. An award of punitive damages as allowed by law and in an amount to be

                determined;

             c. An award of attorneys’ fees, costs and litigation expenses;

             d. An award of prejudgment interest on all amounts awarded;

             e. An Order for injunctive and declaratory relief; and

             f. Such other and further relief as this Court may deem just and proper.

                                            JURY TRIAL

       Plaintiff demands a trial by jury for all issues so triable.




                                                  13
    Case: 1:20-cv-01652 Document #: 1 Filed: 03/06/20 Page 14 of 14 PageID #:14




                                             Respectfully submitted,

                                             TAMARA KNIGHT,


Date: March 6, 2020                          By: /s/Benjamin H. Richman
                                                     One of Plaintiff’s Attorneys


                                             Jay Edelson
                                             jedelson@edelson.com
                                             Benjamin H. Richman
                                             brichman@edelson.com
                                             Iman Boundaoui
                                             iboundaoui@edelson.com
                                             Michael Ovca
                                             movca@edelson.com
                                             EDELSON PC
                                             350 North LaSalle Street, 14th Floor
                                             Chicago, Illinois 60654
                                             312.589.6370




                                        14
